Citation Nr: 0814529	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder was denied by a July 
1978 rating decision.  He did not appeal and the decision 
became final.

2.  The evidence submitted since July 1978 does not relate to 
a necessary unestablished fact or fails to raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been submitted since 
the July 1978 rating decision that denied entitlement to 
service connection for an acquired psychiatric disorder and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The veteran's claim of entitlement to service connection for 
"mental illness" was denied by a July 1978 rating decision 
on the grounds that there was no medical evidence to support 
the claimed disability and such disability was not shown at 
his discharge examination.  At the time of the July 1978 
decision, the evidence of record included his service medical 
records.  He was notified of this decision and of his 
appellate rights by letter dated in August  1978 but did not 
appeal.  Therefore, the July 1978 rating decision is final.  

The veteran filed a claim to reopen in April 2002.  Since 
July 1978, new evidence has been associated with the claims 
file, including a 1998 VA examination of the right knee, 
lower back, and chest, and VA treatment records dated from 
January 2001 to January 2002, and from February 2004 to 
February 2005.  Significantly, none of the medical records 
reflect psychiatric complaints, treatment, or diagnoses.  
Further, the veteran has not asserted that any evidence of a 
current disability exists to support his claim.  Therefore, 
the medical evidence of record cannot support a claim to 
reopen.

Next, the veteran submitted two pieces of evidence appearing 
to be service personnel records.  The first is dated in 
January 1970 (one day before his separation) titled as 
Serviceman's Statement Concerning Application for 
Compensation From the Veterans Administration.  In it, a box 
marked that he did not want to file an application for 
benefits is checked and the document is signed; however, 
there is also a handwritten note that he wanted "to apply 
now."  

This document does not support a claim to reopen.  First, it 
is not clear whether he did or did not wish to apply for VA 
benefits.  But even if construed as a request to file for 
benefits, this document does not identify that he had a 
psychiatric disorder during service as there is no indication 
which disability he was claiming.  

Similarly, the second document submitted, which is dated 
November 1969, is untitled.  His name is handwritten across 
the top with his social security number.  Under the heading 
"First Level of Review" is written: "Airman is unable to 
continue performing duty is AFSC 811X0, due to 
disqualification under AFM 35-99, Human Reliability."  A 
typewritten "X" is reported in the "Approved" box but the 
document is unsigned.  

However, this document cannot support a claim to reopen.  As 
above, this evidence does not reflect a psychiatric disorder 
during active duty.  Even if construing "Human Reliability" 
as manifestations of some pathology, it is too vague to 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating a 
claim for a psychiatric disorder.  

The Board has reviewed the multiple written statements 
submitted by the veteran.  In effect, he maintains that he 
developed a psychiatric disorder while on active duty, which 
he contends has continued through the present time.  Although 
these recent statements were offered since the July 1978 
decision, this evidence is basically the same argument that 
he has maintained all along.  A simple reiteration of the 
facts is not sufficient to reopen a previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
provide a diagnosis of a current psychiatric disorder or to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

The veteran's claim was previously denied because there was 
no medical evidence of a psychiatric disorder and such 
disability was not shown in service or on the veteran's 
discharge examination.  The evidence submitted since July 
1978 is new in that it had not previously been submitted; 
however, it is not material because it does not tend to show 
that the veteran acquired a mental disability while in 
service or had such a disability at separation from service.  

Accordingly, the new evidence of record fails to relate to an 
unestablished fact or provide a reasonable possibility of 
substantiating the veteran's service-connection claim, and 
therefore does not provide a basis for reopening the claim.  
As new and material evidence has not been submitted, the 
claim to reopen a previously denied claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2002 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records which 
reflect no complaints of, treatment for, or a diagnosis of a 
psychiatric disorder.  A specific VA medical examination is 
not needed to consider whether the veteran has submitted new 
and material evidence but, rather, the Board has reviewed all 
the evidence submitted to the claims file since the last 
final denial.  Therefore, a remand for another VA examination 
or an opinion is not warranted.  See also 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


